PER CURIAM.
David Romero appeals his conviction on charges of burglary of a dwelling and dealing in stolen property. We are unpersuaded by Romero’s arguments and affirm his judgment.
The state cross-appeals the trial court’s refusal to sentence Romero under the Prison Releasee Reoffender Act because the court concluded burglary of an unoccupied structure did not fit within the felonies to which the Act applied. We previously held that for purposes of sentencing under the Act, the question of whether a dwelling was occupied or unoccupied was of no consequence. See Scott v. State, 721 So.2d 1245 (Fla. 4th DCA 1998). However, this court recently receded from Scott in State v. Huggins, 744 So.2d 1215 (Fla. 4th DCA 1999) (en banc). Pursuant to Huggins, we affirm Romero’s sentence.
AFFIRMED.
POLEN, SHAHOOD and GROSS, JJ., concur.